Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 19, 2018

                                          No. 04-18-00799-CV

                                  IN RE Abelardo G. GONZALEZ

                                   Original Mandamus Proceeding1

                                                 ORDER

Sitting:          Marialyn Barnard, Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

           The Relator’s motion to compel is hereby moot.

           It is so ORDERED on December 19, 2018.

                                                                          PER CURIAM




       ATTESTED TO: _________________________
                    KEITH E. HOTTLE,
                    Clerk of Court




1
 This proceeding arises out of Cause No. 2017 FLI 001815 C3, styled In the Interest of M.A.G. and Z.A.G.,
Children, pending in the County Court at Law No 2, Webb County, Texas, the Honorable Sid L. Harle presiding.